Case 1:18-cv-01513-AJN Document 21 Filed AL/13/18. Page. A. Of 1... se ann ns

Case 1:18-cv-01513-AJN Document 20 ri 11/08/18- Page 1ofi

 

th ny
f oie ESTY
UNITED STATES DISTRICT COURT E me MOVE Zo 187 |
SOUTHERN DISTRICT OF NEW YORK pe - NOV 3 20 verse |
ween nee eee nee een nnn nennteneceeneeenennnenneceneenes x \GivikAction No: }8cvel 513 none
ARTHUR SMITH, (AJN)
Plaintiff,
Vv. STIPULATION AND ORDER
OF DISMISSAL WITH
HERITAGE HEALTH & HOUSING, INC., PREJUDICE
Defendant.

IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned,
attorneys for the respective parties hereto, that all the claims presented in the above entitled
action are hereby dismissed with prejudice and on the merits, and without costs or attorneys’ fees

to any party, pursuant to Federal Rule of Civil Procedure 41 (a).

 

 

DATED: New York, New York DATED: New York, New York
October ff. 2018 October 31, 2018
JOSEPH & KIRSCHENBAUM, LLP EUSTACE, MARQUEZ, EPSTEIN, PREZIOSO &
. Le
By: By:_ 49 Lhauwclh
Lficas Buzzard Gregory R. Bennett
32 Broadway, Suite 601] 55 Water Street, 29th Floor
New York, NY 10004 New York, New York 10041-2899
Attorneys for Plaintiff (212) 612-4200
Attorneys for Defendant
SO OR

 

Aliso¥ J. Nathan, U.S.D.J.

\( (4 \\2

 
